      Case 2:21-cv-02116-JAR-ADM Document 17 Filed 04/15/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

DAVID F. ANAYA,

             Plaintiff,

             v.                                            Case No. 2:21-CV-02116-JAR-ADM

CITY OF LANSING, KANSAS,

             Defendant.


                               MEMORANDUM AND ORDER

       Plaintiff David Anaya filed suit against Defendant, the City of Lansing, Kansas, on

January 25, 2021 in the District Court of Leavenworth County, Kansas, alleging that Defendant’s

residential development activities caused increased flooding and storm water runoff on his

undeveloped property, rendering the property functionally worthless.1 Plaintiff asserted causes

of action arising under city ordinances, Kansas common law, federal and state environmental

statutes, and the Fifth Amendment to the United States Constitution.

       On March 3, 2021, Defendant timely removed this action pursuant to 28 U.S.C. § 1446

and 42 U.S.C. § 1331 on the basis that this Court had original jurisdiction over Plaintiff’s claims

due to his assertion of a violation of the Fifth Amendment.2 Defendant then filed a Motion for

Judgment on the Pleadings (Doc. 6), after which Plaintiff filed both a motion to amend his

complaint3 and a Motion to Remand Case to State Court (Doc. 10). In his motion for leave to

amend, Plaintiff sought to eliminate his federal claims, which Defendant stated it did not




       1
           Doc. 1-2.
       2
           Doc. 1.
       3
           Doc. 8.
       Case 2:21-cv-02116-JAR-ADM Document 17 Filed 04/15/21 Page 2 of 2




oppose.4 The Court therefore granted Plaintiff’s motion to amend on April 6, 2021, and Plaintiff

filed his Amended Complaint on April 14, 2021.5

        The Court now considers Plaintiff’s motion to remand, in which he argues that this case

should be remanded due to his abandonment of any federal constitutional or statutory claims,

leaving no remaining federal claims or questions in this case. Defendant states that it does not

oppose Plaintiff’s motion to remand.6 A federal court must remand an action to state court “if at

any time before final judgment it appears that the district court lacks subject matter

jurisdiction.”7 Because there is no longer a basis for this Court’s subject matter jurisdiction, this

case is remanded to state court and Defendant’s motion for judgment on the pleadings is denied

as moot.

        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to Remand

Case to State Court (Doc. 10) is granted. Defendant’s Motion for Judgment on the Pleadings

(Doc. 6) is denied as moot. The Clerk is instructed to remand this action to the District Court of

Leavenworth County.

        IT IS SO ORDERED.

        Dated: April 15, 2021

                                                            S/ Julie A. Robinson
                                                            JULIE A. ROBINSON
                                                            CHIEF UNITED STATES DISTRICT JUDGE




        4
            Doc. 13.
        5
            Docs. 15, 16.
        6
            Doc. 14.
        7
           28 U.S.C. § 1447(c); see also, e.g., Carroll v. Mid-Kansas Inv., Inc., No. 20-1333-JWB, 2021 WL
663205, at *2 (D. Kan. Feb. 19, 2021) (remanding case after plaintiff filed amended complaint dropping federal
claim, leaving only state-law claim).




                                                        2
